DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Response to Amendment
The Amendment filed 23 May 2022 has been entered.  Claims 1, 3 – 12, and 14 – 17 remain pending in the application.  Claims 6 – 9, 11, and 17 were previously withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 5, 10, 12, and 14 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, claim 1 is directed to:
“A pair of bonded substrates, comprising: 
a first substrate of a first material; 
a second substrate of the first material; and 
an adhesive bonding the first substrate to the second substrate, wherein the adhesive has a matrix and compatibilizing chemically linked particles comprising a particle having functional groups on a surface of the particle that are similar to and compatible with the first and second substrates, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix.”

The examiner understands the limitation “a particle having functional groups on a surface of the particle that are similar to and compatible with the first and second substrates” to mean that, at a minimum, a single particle has the functional groups on the particle surface, where the functional groups are similar to and compatible with the first and second substrates.
	However, the instant specification fails to compare functional groups on particle surfaces to the compositions of the first and second substrates.  At best, the instant specification states the following:
[0017]	In contrast, at 20 the pair of bonded substrates 22 and 24 have particles directly bonded to the substrates, where the particles have identical or similar characteristics to the substrates.  As discussed above, for the purposes of this discussion, “similar” means that the particle materials of the particles and of the substrates identical of, if this is not possible, then the particles contain at least the key chemical element(s) present in the corresponding compatible substrates.  Further, the particles form a chemically linked particle network.  Chemical linking bonds particles to both other particles and the epoxy matrix, which maximizes the interaction between the adhesive and the substrates to be bonded.  Under mechanical and thermal stresses the network may deform, but the strong bonds between components resists any permanent deformation and no permanent deformation results.  As a result, the embodiments here have outstanding thermal-mechanical performance when compared with current adhesives.

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  
	With respect to the term “similar” as used in claim 1, it is noted similarity is described with respect functional groups on a particle surface rather than the particle itself, i.e. a “non-functionalized” particle.  As such, the instant specification does not define similarity as it pertains to functional groups.
	However, assuming arguendo the functional groups are considerable as particle materials, the instant specification does not describe chemistries of functional groups or the substrates to the extent that the instant specification can be considered as supporting.  For instance, while ¶¶ [0020] – [0022] of the instant specification may disclose examples of functional groups for the particles, there is no indication elsewhere in the instant specification for particular functional groups or other features in the substrates for which similarity can be assessed, much less determine which ones are in fact similar.
	Regarding claims 3 – 5 and 10, each of claims 3 – 5 and 10 depends directly on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 3 – 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 1.
	Regarding claim 12, is directed to:
“A composition of matter comprising:
an adhesive having a matrix and particles having functional groups on surfaces of the particles in a chemically linked particle network between the functional groups, the functional groups bonded to the matrix, a first substrate and a second substrate, wherein functional groups that are similar to and are compatible with the first and second substrates.”

The examiner draws attention to the limitation “functional groups that are similar to and compatible with the first and second substrates”.  With respect to this limitation, the instant specification fails to compare functional groups on particle surfaces to the compositions of the first and second substrates.  At best, the instant specification states the following:
[0017]	In contrast, at 20 the pair of bonded substrates 22 and 24 have particles directly bonded to the substrates, where the particles have identical or similar characteristics to the substrates.  As discussed above, for the purposes of this discussion, “similar” means that the particle materials of the particles and of the substrates identical of, if this is not possible, then the particles contain at least the key chemical element(s) present in the corresponding compatible substrates.  Further, the particles form a chemically linked particle network.  Chemical linking bonds particles to both other particles and the epoxy matrix, which maximizes the interaction between the adhesive and the substrates to be bonded.  Under mechanical and thermal stresses the network may deform, but the strong bonds between components resists any permanent deformation and no permanent deformation results.  As a result, the embodiments here have outstanding thermal-mechanical performance when compared with current adhesives.

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  
	With respect to the term “similar” as used in claim 12, it is noted similarity is described with respective functional groups on a particle surface rather than the particle itself, i.e. a “non-functionalized” particle.  As such, the instant specification does not define similarity as it pertains to functional groups.
	However, assuming arguendo the functional groups are considerable as particle materials, the instant specification does not describe chemistries of functional groups or the substrates to the extent that the instant specification can be considered as supporting.  For instance, while ¶¶ [0020] – [0022] of the instant specification may disclose examples of functional groups for the particles, there is no indication elsewhere in the instant specification for particular functional groups or other features in the substrates for which similarity can be assessed, much less determine which ones are in fact similar.
	Regarding claims 14 – 16, each of claims 14 – 16 depends directly on claim 12.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 14 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 10, 12, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia (US 2016/0082691 A1) in view of Macosko (US 2015/0344666 A1) and Thibodeau (US 2014/0275323 A1).
	Regarding claim 1, Restuccia discloses a pair of bonded substrates (any adjacent pair of “two or more layers of reinforcement fibers” bonded via an “interlaminar region”, e.g. any adjacent pair of “layers” 22, 23, 24 bonded via “interlaminar regions” 21a, 21b: e.g. Fig. 3; ¶¶ [0011] – [0100]), comprising: 
	a first substrate of a first material (a first one of the “layers” 22, 23, 24: e.g. Fig. 3; ¶¶ [0024], [0026]); 
	a second substrate of the first material (a second one of the “layers” 22, 23, 24 adjacent the first one of the “layers” 22, 23, 24: e.g. Fig. 3; ¶¶ [0024], [0026]); and 
	an adhesive bonding the first substrate to the second substrate, wherein the adhesive has a matrix and particles wherein the particles comprise a primary particle (the “interlaminar region” 21a, 21b between the first and second ones of the “layers” 22, 23, 24 comprising a “curable matrix resin” and “nano-particles” 25: e.g. Fig. 3; ¶¶ [0024] – [0026], [0028], [0029], [0032] – [0041], [0080] – [0088]).
	Although Restuccia is not specific as to the adhesive having a matrix and substrate compatibilizing chemically linked particles, each particle comprising a primary particle having primary functional groups on a surface of the primary particle that are similar to, compatible with, and directly bonded to the first and second substrates, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix, these features would have been obvious in view of Macosko and Thibodeau.
	Macosko discloses an adhesive bonding a first substrate to a second substrate, wherein the adhesive has a matrix and chemically linked particles, each particle comprising a primary particle having primary functional groups on a surface of the primary particle, and functional groups bonded to the primary functional groups that are similar to, compatible with, and directly bonded to the first and second substrate, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix (“pre-laminate” for bonding “one or more substrates”, the “pre-laminate” comprising a “polymer matrix” and a “nanofiller composition” comprising “nanoparticles”: e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).
	More specifically, Macosko discloses “nanoparticles” having “coupling groups” on a surface thereof, wherein the “coupling groups” link to a “polymeric matrix” via an “oligomer” (e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).  The examiner observes Macosko’s “nanoparticles” correspond to the claimed primary particles while Macosko’s “coupling groups” correspond to the claimed primary functional groups.  Furthermore, in at least one embodiment, Macosko’s “oligomer” is made of a “low-molecular weight version” of the monomer forming the “polymeric matrix” (e.g. ¶¶ [0080], [0084]), wherein said “polymeric matrix” is, e.g., an epoxy (per a discussion of improving fracture toughness of epoxies with oligomerized “nanoparticles”: e.g. ¶¶ [0139] – [0191]).  That is to say, Macosko’s “oligomer” provides functional groups bonded to the primary functional groups.  Macosko further states that, once a chemically linked particle network is established between the particles and the matrix in the adhesive, e.g. via covalent or ionic bonding, there is no distinction between the “oligomer” and the “polymeric matrix” (e.g. ¶¶ [0100] – [0103]).  As such, a direct bond between a substrate and a functional group bonded to the primary functional group is established.  Therefore, Macosko describes an adhesive having a matrix and chemically linked particles such that the functional groups form a chemically linked particle network between particles and chemical bonds to the matrix.
	With respect to Macosko’s primary particle having functional groups bonded to the primary functional groups that are similar to and compatible with the first and second substrates, the fact that Macosko’s adhesive bonds a first substrate and a second substrate implies compatibility is a feature of the functional groups.  Moreover, considering one objective of Macosko’s disclosure is to improve the compatibility of the “nanoparticles” with the “polymeric matrix” of the adhesive (e.g. ¶¶ [0004], [0088], [0089], [0156]), one of ordinary skill in the art would have understood compatibility of the functional groups is a requirement.  
	As to similarity, Macosko discloses the first substrate comprises carbon fiber reinforced polymer as a first material (e.g. ¶¶ [0022], [0105] – [0109]).  Additionally, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]).  The first substrate and the second substrate Restuccia discloses are carbon fiber reinforced polymers, notably where a matrix resin thereof is epoxy (e.g. ¶¶ [0080], [0081], [0083], [0089]).  Noting Macosko’s desire for compatibility is useful for improving mechanical properties (e.g. ¶¶ [0004], [0098], [0143]), one of ordinary skill in the art would have considered functional groups having similarity with the first and second substrates for such purposes.
	As previously stated, Restuccia discloses the first and second substrates comprise carbon fiber reinforced polymer (CFRP) (e.g. ¶¶ [0089], [0091], [0094], [0095], [0097]) and the primary particles consist of, e.g., graphene (e.g. ¶ [0035]).  Thibodeau discloses adhesives similar to those Macosko discloses and establishes an equivalence of graphene and graphene oxide as a nanofiller for improving mechanical characteristics, e.g. impact strength and toughness, of structures joined by the adhesive (e.g. ¶¶ [0003] – [0056], especially ¶¶ [0003], [0027], [0044], [0050] for the indicated equivalence and benefit of including graphene or graphene oxide).  Macosko’s benefits are the same as Thibodeau’s (e.g. ¶¶ [0004], [0075], [0092], [0098]).  Furthermore, the chemical linking Macosko and Thibodeau respectively disclose of primary particles and matrices is what provides the improved mechanical characteristics in comparison to a structure where chemical linking between particles and matrices is not present (Macosko: e.g. ¶¶ [0004], [0075], [0092], [0098]; Thibodeau: e.g. ¶¶ [0003], [0027], [0044], [0050]).  Restuccia seeks improvements in toughness (e.g. ¶¶ [0019] – [0028]) but does not mention chemical linking between the primary particles and the surrounding matrix.
	Accordingly, in order to improve mechanical characteristics such as toughness, it would have been obvious to modify Restuccia’s adhesive to have a matrix and compatibilizing chemically linked particles comprising a primary particle having primary functional groups on a surface of the primary particle that are similar to, compatible with, and directly bonded to the first and second substrates, the functional groups forming a chemically linked particle network between the particles and chemical bonds to the matrix as Macosko and Thibodeau suggest.
	Regarding claim 3, although Restuccia, Macosko, and Thibodeau is not specific as to the compatibilizing chemically linked particles comprise particles having thermomechanical properties that match the thermomechanical properties of the first and second substrates, it is observed one embodiment of Restuccia’ disclosure relates to the first material of the first and second substrates being a carbon fiber reinforced polymer (CFRP) while the particles consist of, as modified in view of Macosko and Thibodeau, functionalized graphene particles (e.g. ¶¶ [0035], [0089], [0091], [0094], [0095]).  The instant specification indicates such a combination provides matching thermomechanical properties in the manner claimed (e.g. ¶¶ [0023], [0024]).
	Regarding claim 4, in addition to the limitations of claim 1, MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), Restuccia’s particles are graphene but not specified as graphene oxide, i.e. a metal oxide with respect to the CFRP of the first material, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau.  With respect to (2), Thibodeau establishes equivalence between graphene and graphene oxide particles as toughening agents in adhesive compositions used to bond structures together (e.g. ¶ [0027]).  With respect to (3), the fact Thibodeau obtains the same benefits with graphene and graphene oxide implies substitution of one for the other would result in a predictable benefit in toughness gains.
	Therefore, it would have been obvious to substitute Restuccia’s graphene particles for graphene oxide particles as Thibodeau and Macosko disclose, the rationale being that substitution thereof yield a predictable result to one of ordinary skill in the art.  In view of Restuccia’s first material being CFRP, as previously indicated, the resulting substation provides particles which are a metal oxide of a metal in the first material.
	Regarding claim 5, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau, Restuccia’s first material consists of carbon fiber reinforced polymer (CFRP) and the particles consist of, as modified in view of Macosko and Thibodeau, graphene functionalized particles (e.g. ¶¶ [0035], [0089], [0091], [0094], [0095], [0097]).  
	Regarding claim 10, in addition to the limitations of claim 1, for obtaining the benefits as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]) and have a linker material that contains, e.g., amino groups (oligomer joined to the “coupling groups”, said oligomer having a “polymerizable unit” which is the same as one used in forming the matrix of the adhesive, examples thereof including amine compounds: e.g. ¶¶ [0007], [0015], [0021], [0084] – [0087], [0094] – [0097], [0101]).
	Regarding claim 12, Restuccia discloses a composition of matter comprising an adhesive having a matrix and particles comprising primary particles in a chemically linked particle network forming a bond between a first substrate and a second substrate (“interlaminar region” forming a bond between “two or more layers of reinforcement fibers”, e.g. “interlaminar region” 21a, 21b forming a bond between “layers” 22, 23, 24: e.g. Fig. 3; ¶¶ [0011] – [0100]; the “interlaminar region” 21a, 21b comprises a “curable matrix resin” and “nano-particles” 25: e.g. Fig. 3; ¶¶ [0024] – [0026], [0028], [0029], [0032] – [0041], [0080] – [0088]).
	Although Restuccia is not specific as to the matrix and the primary particles having primary functional groups on surfaces of the primary particles and functional groups connected to the primary functional groups in a chemically linked particle network between the functional groups, the functional groups bonded to the matrix, a first substrate, and a second substrate, wherein the functional groups are similar to and are compatible with the first and second substrates, these features would have been obvious in view of Macosko and Thibodeau.
	Macosko discloses an adhesive bonding a first substrate to a second substrate, wherein the adhesive has a matrix and chemically linked particles, each particle comprising a primary particle having primary functional groups on a surface of the primary particle, and functional groups bonded to the primary functional groups that are similar to, compatible with, and directly bonded to the first and second substrate, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix (“pre-laminate” for bonding “one or more substrates”, the “pre-laminate” comprising a “polymer matrix” and a “nanofiller composition” comprising “nanoparticles”: e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).
	More specifically, Macosko discloses “nanoparticles” having “coupling groups” on a surface thereof, wherein the “coupling groups” link to a “polymeric matrix” via an “oligomer” (e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).  The examiner observes Macosko’s “nanoparticles” correspond to the claimed primary particles while Macosko’s “coupling groups” correspond to the claimed primary functional groups.  Furthermore, in at least one embodiment, Macosko’s “oligomer” is made of a “low-molecular weight version” of the monomer forming the “polymeric matrix” (e.g. ¶¶ [0080], [0084]), wherein said “polymeric matrix” is, e.g., an epoxy (per a discussion of improving fracture toughness of epoxies with oligomerized “nanoparticles”: e.g. ¶¶ [0139] – [0191]).  That is to say, Macosko’s “oligomer” provides functional groups bonded to the primary functional groups.  Macosko further states that, once a chemically linked particle network is established between the particles and the matrix in the adhesive, e.g. via covalent or ionic bonding, there is no distinction between the “oligomer” and the “polymeric matrix” (e.g. ¶¶ [0100] – [0103]).  Therefore, Macosko describes an adhesive having a matrix and chemically linked particles such that the functional groups form a chemically linked particle network between particles and chemical bonds to the matrix.
	With respect to Macosko’s primary particle having functional groups bonded to the primary functional groups that are similar to and compatible with the first and second substrates, the fact that Macosko’s adhesive bonds a first substrate and a second substrate implies compatibility is a feature of the functional groups.  Moreover, considering one objective of Macosko’s disclosure is to improve the compatibility of the “nanoparticles” with the “polymeric matrix” of the adhesive (e.g. ¶¶ [0004], [0088], [0089], [0156]), one of ordinary skill in the art would have understood compatibility of the functional groups is a requirement.  
	As to similarity, Macosko discloses the first substrate comprises carbon fiber reinforced polymer as a first material (e.g. ¶¶ [0022], [0105] – [0109]).  Additionally, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]).  The first substrate and the second substrate Restuccia discloses are carbon fiber reinforced polymers, notably where a matrix resin thereof is epoxy (e.g. ¶¶ [0080], [0081], [0083], [0089]).  Noting Macosko’s desire for compatibility is useful for improving mechanical properties (e.g. ¶¶ [0004], [0098], [0143]), one of ordinary skill in the art would have considered functional groups having similarity with the first and second substrates for such purposes.
	As previously stated, Restuccia discloses the first and second substrates comprise carbon fiber reinforced polymer (CFRP) (e.g. ¶¶ [0089], [0091], [0094], [0095], [0097]) and the primary particles consist of, e.g., graphene (e.g. ¶ [0035]).  Thibodeau discloses adhesives similar to those Macosko discloses and establishes an equivalence of graphene and graphene oxide as a nanofiller for improving mechanical characteristics, e.g. impact strength and toughness, of structures joined by the adhesive (e.g. ¶¶ [0003] – [0056], especially ¶¶ [0003], [0027], [0044], [0050] for the indicated equivalence and benefit of including graphene or graphene oxide).  Macosko’s benefits are the same as Thibodeau’s (e.g. ¶¶ [0004], [0075], [0092], [0098]).  Furthermore, the chemical linking Macosko and Thibodeau respectively disclose of primary particles and matrices is what provides the improved mechanical characteristics in comparison to a structure where chemical linking between particles and matrices is not present (Macosko: e.g. ¶¶ [0004], [0075], [0092], [0098]; Thibodeau: e.g. ¶¶ [0003], [0027], [0044], [0050]).  Restuccia seeks improvements in toughness (e.g. ¶¶ [0019] – [0028]) but does not mention chemical linking between the primary particles and the surrounding matrix.
	Accordingly, in order to improve mechanical characteristics such as toughness, it would have been obvious to modify Restuccia’s adhesive to have the matrix and the particles form a chemically linked particle network comprising primary particles having primary functional groups on surfaces of the primary particles in a chemically linked particle network between the functional groups, the functional groups bonded to the matrix, the first substrate, and a second substrate, wherein the functional groups are similar to and are compatible with the first and second substrates as Macosko and Thibodeau suggest.
	Regarding claim 14, although Restuccia, Macosko, and Thibodeau is not specific as to the compatibilizing chemically linked particles comprise particles having thermomechanical properties that match the thermomechanical properties of the first and second substrates, it is observed one embodiment of Restuccia’ disclosure relates to the first material of the first and second substrates being a carbon fiber reinforced polymer (CFRP) while the particles consist of, as modified in view of Macosko and Thibodeau, functionalized graphene particles (e.g. ¶¶ [0035], [0089], [0091], [0094], [0095]).  The instant specification indicates such a combination provides matching thermomechanical properties in the manner claimed (e.g. ¶¶ [0023], [0024]).
	Regarding claim 15, in addition to the limitations of claim 12, MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), Restuccia’s particles are graphene but not specified as graphene oxide, i.e. a metal oxide with respect to the CFRP of the first material, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau.  With respect to (2), Thibodeau establishes equivalence between graphene and graphene oxide particles as toughening agents in adhesive compositions used to bond structures together (e.g. ¶ [0027]).  With respect to (3), the fact Thibodeau obtains the same benefits with graphene and graphene oxide implies substitution of one for the other would result in a predictable benefit in toughness gains.
	Therefore, it would have been obvious to substitute Restuccia’s graphene particles for graphene oxide particles as Thibodeau and Macosko disclose, the rationale being that substitution thereof yield a predictable result to one of ordinary skill in the art.  In view of Restuccia’s first material being CFRP, as previously indicated, the resulting substation provides particles which are a metal oxide of a metal in the first material.
 	Regarding claim 16, in addition to the limitations of claim 12, for obtaining the benefits as discussed in the 35 U.S.C. 103 rejection of claim 12 in view of Restuccia, Macosko, and Thibodeau, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]) and have a linker material that contains, e.g., amino groups (oligomer joined to the “coupling groups”, said oligomer having a “polymerizable unit” which is the same as one used in forming the matrix of the adhesive, examples thereof including amine compounds: e.g. ¶¶ [0007], [0015], [0021], [0084] – [0087], [0094] – [0097], [0101]).

Response to Arguments
Applicant’s arguments, see p. 5, filed 23 May 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn.  
	Applicant's arguments, see pp. 5 – 6, filed 23 May 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant asserts Macosko does not teach primary particles having primary functional groups on the surface of the particles and functional groups bonded to the primary functional groups similar to, compatible with, and directly bonded to the substrate.  Instead, Applicant asserts Macosko teaches graphene oxide particles having a first particle (sic, understood as first functional group herein) bonded thereto, and then oligomers subsequently attached thereto but not such that Macosko’s oligomers attached to a polymer matrix are selected based on compatibility with the substrates.
	The examiner respectfully disagrees.
	As outlined in the rejections, compatibility is understood to exist between the substrates and the oligomers, particularly in view of Restuccia and Macosko respectively disclosing the presence of epoxy groups therein, which the examiner understands to be a chemical compatibility.  Moreover, the fact that a pair of bonded substrates can be successfully formed further implies compatibility in a physical context since the alternative would suggest an inability to bond.
In addition, the examiner notes that the compounds in the prior art align with that which applicant identifies in the instant specification (see paragraph 0019 of applicant’s specification). The combination of references teaches carbon fiber reinforced polymer substrates with primary particles and functional groups which are epoxy reactive groups. 
	Therefore, the rejections under 35 U.S.C. 103 are maintained to the extent consistent with the present amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783